Case 0:21-cv-00125-SWS Document 47 Filed 08/25/21 Page 1 of 1
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF WYOMING

Job #: 44145

RIA R SQUARED, INC.

Plaintiff(s) |
| Index Number: 21-CV-125-S
vs |
| Date Filed:
PAUL D. MCCOWN, MCCOWN ENTERPRISES, LLC | Client’s File No.:
Defendant(s) |
| Court Date:
STATE OF NEW YORK, COUNTY OF KINGS, SS.: AFFIDAVIT OF SERVICE

ROBERT LUTREN, being sworn says:
Deponent is not a party herein; is over the age of 18 years and resides in the State of New York.
On 08/11/2021, at 1:00 PM at: 5833 BINGHAM DRIVE, TROY , MI 48085 Deponent served the within SUBPOENA TO PRODUCE
DOCUMENTS
On: BOUG TIETZ, therein named.

XJ #4 INDIVIDUAL
By delivering a true copy of each to said recipient personally, Deponent knew the person so served to be the person described in as said recipient therein.

(1 #2 SUITABLE AGE PERSON

By delivering thereat a true copy of each to () a person of suitable age and discretion. Said premises is recipient's:[] actual place of business /

employment [] dwelling house (usual place of abode) within the state.
[] #3 AFFIXING TO DOOR

By affixing a true copy of each to the door of said premises which is defendants
[] actual place of business / employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find

defendant or person of suitable age and discretion thereat having visited there
oOo Corporation or Partnership or Trust or LLC

By delivering thereat a true copy of each to personally. Deponent knew said corporation/partnership/trust/LLC so served to be the
corporation/partnership/trus/LLC described in said aforementioned document as said defendant and knew said individual to be thereof.

(] #5 MAILING
On , deponent enclosed a copy of same ina postpaid envelope properly addressed to defendant at defendant's last known [] Actual Place of
Residence [X] Actual Place of Business, and deposited the envelope in an official depository, personally or via agency, under the exclusive care
and custody of the U.S. Postal Service within New York State. The envelope bore the legend "personal and confidential" and did not indicate on the
outside, thereof by return address or otherwise that the communication was from an attorney or concerned an action against the defendant.

XJ #6 DESCRIPTION
Sex: Male Color of skin: WHITE Color of hair: BROWN Glasses;
Age: 44-52 Yrs. Height: 5ft 9in - 6ft Oin Weight: 201-250 Lbs. Other Features:

BJ #7 MILITARY SERVICE
| asked the person spoken to whether defendant was in active military service of the United States or the State of New York in any capacity whatever
and received a negative reply. The source of my information and the grounds of my belief are the conversations and observations above narrated,

(1 #8 WITNESS FEES
Subpoena Fee Tendered in the amount of

O) #9 OTHER

P| NAR \

rn to before me on 08/18/2021

SLI, Ayloa<a. Wiese
QP UL

Adoess Serving Company, LLC, 90 State Street, Albany, NY 12207 2094823-DCA

 

 

 

RO T LUTREN
